UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 1, 2015 Commission File No. 1-12597 CULP, INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-1001967 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or other organization) 1823 Eastchester Drive High Point, North Carolina 27265-1402 (Address of principal executive offices) (zip code) (336) 889-5161 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to the filing requirements for at least the past 90 days. x YES NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period after the registrant was required to submit and post such files). x YES NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one); Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YES NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common shares outstanding at February 1, 2015:12,219,121 Par Value: $0.05 per share INDEX TO FORM 10-Q For the period ended February 1, 2015 Page Part I - Financial Statements Item 1.Financial Statements: (Unaudited) Consolidated Statements of Net Income Three and Nine Months Ended February 1, 2015 and January 26, 2014 I-1 Consolidated Statements of Comprehensive Income - Three and Nine Months Ended February 1, 2015 and January 26, 2014 I-2 Consolidated Balance Sheets February 1, 2015, January 26, 2014, and April 27, 2014 I-3 Consolidated Statements of Cash Flows Nine Months Ended February 1, 2015 and January 26, 2014 I-4 Consolidated Statements of Shareholders' Equity I-5 Notes to Consolidated Financial Statements I-6 Cautionary Statement Concerning Forward-Looking Information I-27 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations I-28 Item 3.Quantitative and Qualitative Disclosures About Market Risk I-47 Item 4.Controls and Procedures I-47 Part II - Other Information Item 1.Legal Proceedings II-1 Item 1A.Risk Factors II-1 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds II-1 Item 6.Exhibits II-2 Signatures II-3 Item 1: Financial Statements CULP, INC. CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE AND NINE MONTHS ENDED FEBRUARY 1, 2015, AND JANUARY 26, 2014 UNAUDITED (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED February 1, January 26, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Income from operations Interest expense - 91 Interest income ) ) Other expense Income before income taxes Income taxes ) Net income $ Net income per share, basic $ Net income per share, diluted Average shares outstanding, basic Average shares outstanding, diluted NINE MONTHS ENDED February 1, January 26, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Income from operations Interest expense 50 Interest income ) ) Other expense Income before income taxes Income taxes Net income $ Net income per share, basic $ Net income per share, diluted Average shares outstanding, basic Average shares outstanding, diluted See accompanying notes to consolidated financial statements. I-1 CULP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED FEBRUARY 1, 2015, AND JANUARY 26, 2014 (UNAUDITED) THREE MONTHS ENDED February 1, January 26, Net income $ $ Other comprehensive gain (loss) Unrealized gains (losses) on investments 22 ) Total other comprehensive gain (loss) 22 ) Comprehensive income $ $ NINE MONTHS ENDED February 1, January 26, Net income $ $ Other comprehensive loss Unrealized losses on investments (6 ) ) Total other comprehensive loss (6 ) ) Comprehensive income $ $ See accompanying notes to consolidated financial statements. I-2 CULP, INC. CONSOLIDATED BALANCE SHEETS FEBRUARY 1, 2015, JANUARY 26, 2014, AND APRIL 27, 2014 UNAUDITED (Amounts in Thousands) February 1, January 26, * April 27, Current assets: Cash and cash equivalents $ Short-term investments Accounts receivable, net Inventories Deferred income taxes Income taxes receivable - Other current assets Total current assets Property, plant and equipment, net Goodwill Deferred income taxes Long-term investments - Other assets Total assets $ Current liabilities: Current maturities of long-term debt $ Accounts payable-trade Accounts payable - capital expenditures Accrued expenses Income taxes payable - current Total current liabilities Income taxes payable - long-term Deferred income taxes Line of credit - Deferred compensation - Long-term debt, less current maturities - Total liabilities Commitments and Contingencies (Note 16) Shareholders' equity Preferred stock, $0.05 par value, authorized 10,000,000 - - - Common stock, $0.05 par value, authorized 40,000,000 shares, issued and outstanding 12,219,121 at February 1, 2015; 12,250,030 at January 26, 2014; and 12,250,030 at April 27, 2014 Capital contributed in excess of par value Accumulated earnings Accumulated other comprehensive loss ) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ *Derived from audited financial statements. See accompanying notes to consolidated financial statements. I-3 CULP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED FEBRUARY 1, 2015, AND JANUARY 26, 2014 UNAUDITED (Amounts in Thousands) NINE MONTHS ENDED February 1, January 26, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of other assets Stock-based compensation Excess tax benefit related to stock-based compensation ) ) Deferred income taxes ) Gain on sale of equipment ) ) Foreign currency exchange (gains) losses (6 ) Changes in assets and liabilities, net of effects of acquisition of assets: Accounts receivable ) ) Inventories ) Other current assets ) ) Other assets ) ) Accounts payable - trade Accrued expenses and deferred compensation 13 Income taxes ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Net cash paid for acquistion of assets - ) Proceeds from the sale of equipment Proceeds from life insurance policies - Payments on life insurance policies ) ) Proceeds from the sale of short-term investments - Purchase of short-term investments ) ) Purchase of long-term investments ) - Net cash used in investing activities ) ) Cash flows from financing activities: Payments on lines of credit ) - Payments on long-term debt ) ) Proceeds from common stock issued 94 Common stock shares repurchased ) - Dividends paid ) ) Debt issuance costs - ) Excess tax benefit related to stock-based compensation Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes to consolidated financial statements. I-4 CULP, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY UNAUDITED (Dollars in thousands, except share data) Capital Accumulated Contributed Other Total Common Stock in Excess Accumulated Comprehensive Shareholders’ Shares Amount of Par Value Earnings Income (Loss) Equity Balance,April 28, 2013 $ 54 $ Net income - Stock-based compensation - Unrealized loss on investments - ) ) Excess tax benefit related to stock based compensation - Fully vested common stock award - Common stock issued in connection . with exercise of stock options 1 - - Common stock surrendered for withholding taxes payable ) - ) - - ) Dividends paid - - - ) - ) Balance,April 27, 2014* ) Net income - Stock-based compensation - Unrealized loss on investments - (6
